* Reporter's Note — For former reports of litigation involving same property, see Halliday v. York LakeCo. et al. 125 Ohio St. 608, 188 N.E. 791, andState, ex rel. Fulton, Supt. of Banks, v. Hallidayet al., 132 Ohio St. 179, 5 N.E.2d 407.
It is ordered and adjudged that said appeals as of right be, and the same hereby are, dismissed for the reason no debatable constitutional question is involved in said causes.
Appeals dismissed.
WEYGANDT, C.J., MATTHIAS, DAY, ZIMMERMAN, WILLIAMS, MYERS and GORMAN, JJ., concur. *Page 631